Appeal from an order of the Supreme Court at Special Term, entered March 21, 1979 in Albany County, which granted a motion for summary judgment and dismissed the third-party complaint against Martin Treistman. Order affirmed, with costs, on the opinion of Mr. Justice Aaron E. Klein at Special Term (98 Mise 2d 509; see, also, Krause v American Guar. & Liab. Ins. Co., 22 NY2d 147, 155; Exchange Mut. Ind. Ins. Co. v Central Hudson Gas & Elec. Co., 243 NY 75, 79; Consolidated Edison Co. of N. Y. v Royal Ind. Co., 41 AD2d 37, 40). Mahoney, P. J., Greenblott, Sweeney, Staley, Jr., and Mikoll, JJ., concur.